An unpublished order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

LINDA ANDERsoN, N@_ 65365
Appellant, ~ t
STATE oF NEVADA DEPARTMENT F § gm E 
or EMPLoYMENT TRAINING & M_ 23 2014
REHABILITATION, EMPLOYMENT

SECURITY oivisioN, .,.,J“’*°' i.»%'§*€f“”e*$‘tl.¢
Respondent. nw R ué: 

ORDER DISMISSING APPEAL

This appeal was docketed in this court on June 16, 2014,
without payment of the requisite filing fee. On that same day a notice was
issued directing appellant to pay the filing fee within ten days. The notice
further advised that failure to pay the filing fee within ten days would
result in the dismissal of this appeal. To date, appellant has not paid the
filing fee or otherwise responded to this court’s notice. Accordingly, cause
appearing this appeal is dismissed

It is so ORDERED.

CLERK or THE SUPREME COURT
TRACIE K. LINDEMAN

BY: gf§l§L-\ l !i§ly‘;|.il[y;_§

lcc: Hon. David B. Barker, District Judge
Holman Law Office
State of Nevada/D ETR
Eighth District Court Clerk

SuPREME Counr
oF
NEvAoA

CLERK’S ORDER

101-1941 am

/4 -2452‘1

, _~,;.»_.l ._